Exhibit 10.1

GALECTIN THERAPEUTICS INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of this 6th day of
May, 2016 (the “Effective Date”) by and between GALECTIN THERAPEUTICS INC., a
Nevada corporation, having its principal executive office at 4960 Peachtree
Industrial Blvd., Suite 240, Norcross, Georgia (the “Company”), and PETER G.
TRABER, M.D., an individual residing in Johns Creek, Georgia (the “Executive”).

WHEREAS, the Company is engaged in the business of biotechnology drug
development;

WHEREAS, the Executive has extensive knowledge, training and experience in the
science and know-how of drug development, as well as the bringing of new drugs
to market;

WHEREAS, the Executive is currently employed as the President, Chief Executive
Officer (“CEO”) of the Company;

WHEREAS, the Executive also serves as the Company’s Chief Medical Officer
(“CMO”) as well as a member of the Company’s Board of Directors (the “Board”);
and

WHEREAS, the Executive and the Company are parties to that certain employment
agreement, effective as of March 7, 2011 (the “Prior Agreement”); and

WHEREAS, this Agreement is intended to set forth the terms and conditions of the
Executive’s services to the Company from and after the Effective Date, and is
specifically intended to supersede the Prior Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt of which is hereby
acknowledged, the parties mutually agree as follows:

Secton 1. Term and Scope of Employment. The Company agrees to employ the
Executive and the Executive agrees to be employed by Company with the title of
President, CEO for an initial term of three (3) years, commencing on the
Effective Date and ending at the close of business on third anniversary of the
Effective Date (“Initial Term”), unless extended thereafter for one-year
additional terms (each referred to herein as a “Successive Term”) as provided in
Section 8 below, or unless terminated earlier during any Initial Term or
Successive Term as described and provided for in Section 7 below. In addition,
during the Initial Term and any Successive Term, as applicable, and unless
terminated earlier during any Initial Term or Successive Term as described and
provided for in Section 7 below, the Executive may continue to serve as CMO
until such time as the Executive nominates a successor CMO, and the Board
approves the appointment of such successor CMO to the extent such approval is
required.

Secton 2. Devotion of Full Time and Effort.

(a) The Executive agrees to devote his full time and effort to the business and
affairs of the Company and that, to the best of the Executive’s ability and
experience, the



--------------------------------------------------------------------------------

Executive will, at all times, faithfully, industriously and conscientiously
perform, to the Company’s reasonable satisfaction, all of the duties and
obligations of the President, CEO of the Company and, unless and until a
successor CMO has been duly appointed, CMO of the Company, which, in the
aggregate, shall include, but not be limited to, overall responsibility of
managing the Company with final decision making authority in all company-related
matters that are not in the direct purview of the Board or any committee thereof
pursuant to their respective charters, including, without limitation, all
operational and strategic matters, subject to general oversight by the Board,
the hiring and dismissal of executives, salary and compensation for all
executives and consultants, approval of all finance, fund-raising activities,
company operations, regulatory affairs, discovery research, clinical
development, investor relations, licensing, partnerships, and other corporate
activities such as public relations, press releases, digital media, mergers,
acquisitions and/or divestitures and all other duties as are customarily
performed by the President, CEO and/or CMO (to the extent no successor CMO has
been duly appointed) in a similar position as well as such other unrelated
services and duties of an executive character as may reasonably be assigned to
the Executive from time to time by the Board and/or any executive committee of
the Board that has been approved by the Board and delegated authority by the
Board.

(b) The Executive shall perform his duties primarily at the principal offices of
the Company in Norcross, Georgia, and at such other place(s) as the need,
business, or opportunities of the Company may reasonably require from time to
time.

(c) The Executive hereby agrees not to accept or to continue in any appointment
to any employment, consultancy, management or board position with any other
profit or non-profit company without the prior approval of the Board or the
Chairman of the Company, which approval will not be unreasonably withheld or
delayed. This notwithstanding, nothing herein shall prohibit the Executive from
being an investor in another company such as a member of a limited liability
company, a limited partner of a limited partnership or a stockholder of a
corporation, unless (i) the Executive holds a general partner, manager,
employee, consultant or associated Board position in such entity, or (ii) such
ownership would violate the Executive’s covenants set forth in Section 10 below.

(d) Subject to the Executive’s rights under Section 7, the Executive
acknowledges and agrees that the Executive’s employment with the Company is
“at-will” and that no provision contained in this Agreement shall entitle the
Executive to remain in the employment of the Company.

Secton 3. Compensation.

(a) Salary. In consideration of all of the services rendered by the Executive
under the terms of this Agreement, the Company shall pay to the Executive a base
salary at the annualized rate of $512,500 (“Base Salary”), subject to required
withholdings, payable in equal amounts in accordance with the Company’s payroll
practices in effect from time to time. The Company agrees that, on an annual
basis during each year during the Initial Term or any Successive Term, as
applicable, the Company shall conduct or

 

2



--------------------------------------------------------------------------------

cause to be conducted a survey to determine the compensation of Presidents/CEOs
of comparable companies (i.e., companies of comparable size and position).
Should the Board, in its sole discretion, determine that the survey indicates
that other Presidents/CEOs of comparable companies are being paid more than the
Executive and that the Company, in the Board’s sole and unfettered discretion,
can afford the increase, the Board shall raise the Executive’s Base Salary to a
level which seems appropriate based on the salaries of Presidents/CEOs of
comparable companies provided that the Executive is still in the Company’s
employ.

(b) Annual Bonus. The Executive will be eligible to earn an annual performance
bonus (the “Annual Bonus”). The Annual Bonus will be based upon the Board’s (or
the authorized committee of the Board’s) assessment of the Executive’s
performance and the Company’s attainment of objectives as mutually agreed
between the Board and the Executive, which may include written targeted
performance objectives for the Executive and/or the Company. The target amount
of each Annual Bonus will equal fifty percent (50%) of the Base Salary in effect
for the applicable performance year. Annual Bonus payments, if any, will be
subject to applicable payroll deductions and withholdings. Following the close
of each calendar year, the Board (or the authorized committee thereof) will
determine whether the Executive has earned an Annual Bonus, and the amount of
any such bonus, based on the achievement of the applicable goals. No amount of
Annual Bonus is guaranteed, and the Executive must be an employee on the Annual
Bonus payment date to be eligible to receive an Annual Bonus. The Annual Bonus,
if earned, will be paid no later than ninety (90) days after the end of the
applicable fiscal year.

(c) Annual Equity Grant. The Executive will be eligible for an annual equity or
equity-based award grant in the same form as is generally approved by the Board
(or an authorized committee thereof) for the senior executives of the Company,
if any (any such award, an “Annual Equity Award”). As of the Effective Date, the
Annual Equity Award is expected to be in the form of an annual incentive option
grant which is awarded on a schedule that is similar to the Annual Bonus
described in Section 3(b) above, but that may change at the discretion of the
Board.

(d) Reimbursement of Expenses. The Company shall reimburse the Executive, in
accordance with the Company’s policies and practices in effect from time to
time, for all out-of-pocket expenses reasonably incurred by the Executive in
performance of the Executive’s duties under this Agreement. The Executive is
responsible for proper substantiation and reporting of all such expenses in
accordance with Company rules, regulations, policies and practices in effect
from time to time. The Executive shall consult a tax advisor of his own choosing
to determine the taxability of any reimbursements made hereunder and the record
keeping requirements therefor.

Secton 4. Benefits.

(a) The Executive will be entitled to participate in all incentive, retirement,
profit-sharing, life, medical, disability and other benefit plans and programs
(collectively “Benefit Plans”) as are from time to time generally available to
other senior executives of

 

3



--------------------------------------------------------------------------------

the Company, subject to the provisions of those programs. Without limiting the
generality of the foregoing, the Company will provide the Executive and his
qualifying dependents with basic medical benefits on the terms that such
benefits are provided to other senior executives of the Company.

(b) The Executive will also be entitled to holidays, sick leave and vacation in
accordance with the Company’s policies as they may be in effect from time to
time and which are subject to change at any time at the Company’s sole
discretion. Notwithstanding the foregoing, during the Executive’s employment
with the Company, the Executive shall accrue paid vacation time at the rate of
not less than 1 and 2/3 of a day per month (four weeks total should the
Executive remain employed for the full year). Vacation leave shall accrue on the
last day of each month.

(c) The Company further agrees to provide the Executive with life insurance at
Company’s sole expense with a benefit amount of $2,000,000 and with long-term
disability insurance at Company’s sole expense during the Executive’s employment
with the Company. These benefits shall terminate upon the Executive’s
termination from employment with the Company for any reason, except that the
Company shall cooperate in assigning any life insurance policy held on the
Executive’s life to the Executive upon termination of his employment so long as
the Executive assumes liability for paying all premiums thereon for the period
from and after said termination date.

(d) During the Executive’s employment with the Company, the Company shall
maintain the insurance (or replacement insurance with substantially similar
coverage) it currently has (or replacement insurance with substantially similar
coverage) with respect to (i) directors’ and officers’ liability, (ii) errors
and omissions and (iii) general liability insurance providing coverage to the
Executive to the same extent as other senior executives and directors of the
Company. The Executive’s coverage under such insurance shall terminate upon the
Executive’s leaving of the Company’s employ for any reason.

(e) Other than as specifically provided for herein, all benefits shall cease
upon the Executive’s termination from employment with the Company for any
reason. All amounts payable or benefits provided to the Executive hereunder
shall be subject to applicable withholding.

Secton 5. Equity Awards and Ownership Issues.

(a) Prior Awards. Except as specifically provided Section 7(d) hereof, nothing
in this Agreement shall amend or otherwise affect any stock options or other
equity or equity-based awards that were made to the Executive prior to the
Effective Date (the “Prior Awards”). Except as specifically provided
Section 7(d) hereof, the Prior Awards shall continue to be governed by the Prior
Agreement and the applicable plans and grant agreements, including, without
limitation, for purposes of determining the treatment of such Prior Awards in
the event of the Executive’s termination of employment.

 

4



--------------------------------------------------------------------------------

(b) Future Awards. From time to time on or after the Effective Date, the Company
(through action of the Board or an authorized committee thereof) may, but shall
not be obligated to, grant additional equity or equity-based awards to the
Executive that are separate from the Annual Equity Award. The terms of any such
awards shall be based on the applicable plans and grant agreements governing
such awards as determined by the Board or the authorized committee thereof.

(c) Sale of Shares. The Executive hereby agrees that he will only sell any
securities in the Company to the extent such sale would comply with applicable
law and relevant policies of the Company (e.g., policies addressing ownership
requirements and trading blackout periods).

Secton 6. Compliance with Company Policy. During the Executive’s employment with
the Company, the Executive shall observe all Company rules, regulations,
policies, procedures and practices in effect from time to time, including,
without limitation, such policies and procedures as are contained in the Company
policy and procedures manual, as may be amended or superseded from time to time.

Secton 7. Termination of Employment. Except as provided in this Section 7, the
Executive shall be entitled to no further salary or benefits other than those
earned or accrued but unpaid as of the date of his termination of the employment
with the Company. Upon the Executive’s termination of employment, the Executive
shall, without any further action on his part, be deemed to have resigned from
any position that he may then hold as a member of any committee overseeing any
benefit plan of the Company and, except as set forth in the following sentence,
from any other position he may then hold as an officer or director of the
Company or any affiliate thereof. For the avoidance of doubt, following his
termination of employment, nothing herein shall preclude the Executive from
continuing to serve as a member of the Board or continuing to provide services
(as an employee or otherwise) to Galectin Sciences, LLC (“Sciences”); provided
that any continued service on the Board beyond the end of any applicable term
shall be subject to his nomination by the applicable committee of the Board and
his election by the shareholders of the Company; and provided further that any
continued service to Sciences shall be at the discretion of Sciences and its
managers. The Executive’s employment with the Company may be terminated prior to
the end of the Initial Term or any applicable Successive Term for any of the
following reasons:

(a) By the Company for Cause.

(i) The Company may, at its sole discretion, upon following the procedures in
clauses (ii) and (iii) below, terminate the employment of the Executive for
Cause prior to the expiration of the Initial Term or any Successive Term if the
Executive engages in conduct that is reasonably determined by the Board to
constitute Cause during the Initial Term or any Successive Term, subject, if
applicable, to the findings of the Arbitrator as described in Section 7(a)(v).
For purposes of this Agreement, the term “Cause” means the Executive:

(A) Fails or refuses in any material respect to perform any duties, consistent
with his position or those of an executive character which may reasonably be
assigned to him by the Board (or an authorized committee thereof) or materially
violates company policy or procedure;

 

5



--------------------------------------------------------------------------------

(B) Is grossly negligent in the performance of his duties hereunder;

(C) Commits any act of fraud, willful misappropriation of funds, embezzlement or
material dishonesty with respect to the Company;

(D) Is convicted of a felony or other criminal violation, which, in the
reasonable judgment of the Company, could materially impair the Company from
substantially meeting its business objectives;

(E) Engages in any other intentional misconduct adversely affecting the business
or affairs of the Company in a material manner; provided that for this purpose
the phrase “intentional misconduct adversely affecting the business or affairs
of the Company” shall mean such misconduct that is detrimental to the business
or the reputation of the Company as it is perceived both by the general public
and the biotechnology industry;

(F) Dies; or

(G) Due to illness or injury, is unable to perform substantially all of his
essential duties for four consecutive months.

(ii) With respect to matters referred to in Section 7(a)(i)(A) and (B) above,
the Executive shall not be terminated unless the Company has given the Executive
written notice of, and opportunity to cure, the alleged Cause for termination
and the Executive has not fully cured the cause within (30) days of receipt of
such written notice thereof (the “Cure Period”). Should the Executive fail to
fully cure within thirty (30) days of receipt of such written notice, the
Executive’s employment shall terminate at the close of business on the last day
of the Cure Period. Furthermore, there shall not be Cause for termination under
Sections 7(a)(i)(A) if the Executive unintentionally fails in any material
respect to perform any duties consistent with his position or those which may
reasonably be assigned to him by the Board because of the Executive’s physical
or mental disability. In such case, the provisions of Section 7(a)(i)(G) would
control. During said Cure Period, the Executive’s salary and benefits shall
continue. Following termination, however, the Executive shall not be entitled to
any further salary or benefits other than those previously accrued but unpaid
through the date of termination. With respect to matters referred to in
(a)(i)(C) through (G) above, the Executive may be terminated immediately without
an opportunity to cure and shall not be entitled to payment of any further
salary or benefits other than those previously accrued but unpaid through the
date of termination.

(iii) The Company may only take action to terminate the Executive for Cause
under Section 7(a)(i)(A) through (E) if (A) the Executive has been given

 

6



--------------------------------------------------------------------------------

reasonable notice of the allegations upon which Cause is deemed to exist,
(B) the Executive has been given an opportunity to appear at a meeting of the
Board and to present an explanation of his actions alleged to constitute cause
for termination, and (C) the Board has voted to terminate this Agreement for
Cause.

(iv) Should the Company terminate the Executive’s employment for Cause prior to
the end of the Initial Term or any Successive Term of this Agreement, the
Executive shall be entitled to no further salary or benefits other than those
earned or accrued but unpaid as of that date; provided, however, that the
Executive shall have whatever rights he may then have, if any, to continued
group health coverage pursuant to the provisions of the coverage continuation
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).

(v) Any dispute or controversy arising under, out of, or relating to a
determination of Cause pursuant to this Agreement, shall be referred for
arbitration in Atlanta, Georgia to a neutral arbitrator selected by the
Executive and the Company (or if the parties are unable to agree on selection of
such an arbitrator, one selected by the American Arbitration Association
pursuant to its rules referred to below) (such arbitrator, the “Cause
Arbitrator”), and this shall be the exclusive and sole means for resolving such
dispute. Such arbitration shall be conducted in accordance with the National
Rules for Resolution of Employment Disputes of the American Arbitration
Association. The Cause Arbitrator shall have the discretion to award reasonable
attorneys’ fees, costs and expenses to the prevailing party. Judgment upon the
award rendered by the Cause Arbitrator may be entered in any court having
jurisdiction thereof.

(b) By the Company Without Cause. The parties hereto agree that the Company may,
in its sole discretion, terminate the Executive’s employment with the Company
prior to the expiration of the Initial Term or any Successive Term of this
Agreement without notice and without cause (“Without Cause”), but only if said
termination has been approved by a vote of the Board.

(c) By the Executive for Good Reason. The Executive may, in his sole discretion,
upon following the procedures below, at any time prior to the expiration of the
Initial Term or any Successive Term terminate the Executive’s employment with
the Company for Good Reason. For purposes of this Agreement, the term “Good
Reason” means the occurrence of any of the following without the consent of the
Executive:

(i) Any involuntary removal of the Executive from his position as President or
CEO of the Company without his being appointed to a comparable or higher
position in the Company;

(ii) The assignment to the Executive of duties materially inconsistent with the
status of President, CEO of the Company, and the Company fails to rescind such
assignment within thirty (30) days following receipt of written notice to the
Board from the Executive that informs the Board (A) which assignment of

 

7



--------------------------------------------------------------------------------

duties is materially inconsistent with such status and why, and (B) that absent
rescission, of such assignment of duties, Executive intends to terminate his
employment for Good Reason pursuant to this Section 7(c);

(iii) the Executive’s involuntary removal from membership on the Board, or any
failure to elect the Executive as a member of the Board, but only to the extent
he remained willing and able to service as a member thereof;

(iv) Any reduction in the Base Salary that is not part of a Company plan
applying generally to management to deal with financial exigencies that the
Board may approve from time to time;

(v) the relocation of the Executive’s principal place of employment more than
fifty (50) miles from its location on the Effective Date; or

(vi) the material breach by Company of any other material obligation of the
Company in this Agreement.

With respect to matters referred to in Section 7(c)(i) through Section 7(c)(vi)
above, the Executive shall not be deemed to have terminated his employment for
Good Reason unless (I) the Executive has given the Company written notice of the
occurrence constituting Good Reason within thirty (30) days of the initial
occurrence thereof, (II) the Company has not fully cured such occurrence within
thirty (30) days of receipt of such written notice (the “GR Cure Period”), and
(III) the Executive terminates his employment with the Company no later than
thirty (30) days following the expiration of the GR Cure Period.

Any dispute or controversy arising under, out of, or relating to a determination
of Good Reason pursuant to this Agreement, shall be referred for arbitration in
Atlanta, Georgia to a neutral arbitrator selected by the Executive and the
Company (or if the parties are unable to agree on selection of such an
arbitrator, one selected by the American Arbitration Association pursuant to its
rules referred to below) (such arbitrator, the “GR Arbitrator”), and this shall
be the exclusive and sole means for resolving such dispute. Such arbitration
shall be conducted in accordance with the National Rules for Resolution of
Employment Disputes of the American Arbitration Association. The GR Arbitrator
shall have the discretion to award reasonable attorneys’ fees, costs and
expenses to the prevailing party. Judgment upon the award rendered by the GR
Arbitrator may be entered in any court having jurisdiction thereof.

(d) Right to Severance. Subject to Section 7(e), in the event the Company
terminates the Executive’s employment Without Cause pursuant to Section 7(b) or
the Executive appropriately terminates this Agreement for Good Reason pursuant
to Section 7(c), then in either case:

(i) The Executive shall be entitled to severance pay equal to one year of his
then Base Salary payable in equal amounts in accordance with the Company’s
payroll practices in effect from time to time during the one-year period
following his date of termination; provided that, so long as it would not

 

8



--------------------------------------------------------------------------------

result in a violation of Code Section 409A, the Executive may elect to receive
such severance pay in a single lump-sum as soon as administratively feasible
following the day the Release (as defined below) becomes fully effective and
non-revocable;

(ii) The Executive shall be entitled to receive, on the applicable dates that
annual bonus payments for the applicable year are made to other annual bonus
recipients, (A) any unpaid Annual Bonus for the year prior to the year in which
he terminates from employment with the Company, and (B) a payment in an amount
equal to the prorated Annual Bonus to which he would otherwise have been
entitled for the year in which his termination of employment occurs, with such
prorated Annual Bonus amount determined by multiplying the full Annual Bonus
amount by a fraction, the numerator of which is the number of days in the
calendar year in which such termination occurs that elapsed prior to the date of
the Executive’s termination of employment, and the denominator of which is three
hundred and sixty-five (365);

(iii) During the two-year period immediately following his termination or until
the Executive and his qualifying dependents are provided with medical and dental
coverage by another employer, whichever shall first occur (such earlier
occurrence, the “Coverage Termination Occurrence”), the Company will continue to
provide the Executive with medical and dental insurance coverage to the same
extent and under the same conditions as provided to other senior executives of
the Company, and thereafter the continuation coverage provisions of COBRA shall
apply; provided that, notwithstanding the foregoing, if the Company reasonably
determines, in its sole discretion, that it cannot provide the coverage or make
available the continuation coverage required by this Section 7(d)(ii) without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay to the Executive, on the first day of each month
of until the Coverage Termination Occurrence, a fully taxable cash payment (the
“Special Payment”) equal to the amount of the monthly COBRA premium the
Executive would then be required to pay to continue his and his dependents’
group medical and dental insurance coverage under the applicable plans or
programs of the Company; and further provided that, in the event that the
Company is unable to make the coverage required by this Section 7(d)(ii)
available to the Executive and his dependents, the Executive shall have the
right, but not the obligation, to use the Special Payment to obtain alternative
medical and dental insurance coverage;

(iv) Notwithstanding the individual terms thereof, any unvested options to
purchase equity of the Company (“Options”) that are held by the Executive as of
the date of his termination that would have become vested based solely on the
passage of time (assuming the Executive’s employment with the Company had
continued) and not on the achievement of performance criteria, shall become
vested;

 

9



--------------------------------------------------------------------------------

(v) Notwithstanding the individual terms thereof, all vested Options held by the
Executive as of the date of his termination (including, without limitation,
those Options that become vested pursuant to Section 7(d)(iv)) shall remain
outstanding until the date that they would have otherwise expired, determined as
if the Executive had remained continuously employed by the Company through such
expiration date; and

(vi) Except as provided above in this Section 7(d), the Executive shall receive
no further compensation or benefits of any kind other than any salary or
benefits earned or accrued but unpaid as of that date.

(e) Release. Notwithstanding the foregoing, the Company shall not be obligated
to make any payments or provide any severance or other benefits described in
Section 7(d), unless and until such time as the Executive has provided an
irrevocable waiver and general release of claims (other than any claims for
payments, benefits, Options, other equity interests and other rights that the
Executive is entitled to under this Agreement) in favor of the Company, its
subsidiaries and affiliates, predecessors and successors, and all of the
respective current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing
(collectively, the “Released Parties”), in form and substance reasonably
satisfactory to the Company (the “Release”) and such waiver and general release
has become effective in accordance with its terms but no later than sixty
(60) days following the Executive’s date of termination. Any amount that would
be due to be paid to the Executive pursuant to Section 7(d) prior to the date
when the Release becomes fully effective shall be paid by the Company to the
Executive in a lump sum as soon as reasonably practicable following the date
upon which the Release becomes fully effective. Thereafter, amount due to be
paid to the Executive pursuant to Section 7(d) shall be paid pursuant to the
schedule set forth therein.

Secton 8. Successive Terms Of This Agreement. Should the Executive’s employment
not be terminated prior to the close of business on the last day of the Initial
Term or any Successive Term, as provided for in Section 7 above, then the
Executive’s employment shall continue for successive one-year terms upon the
same terms and conditions applicable to the Initial Term (or such other terms
and conditions as may be agreed by the Executive and the Company) unless, at
least three (3) months prior to the expiration of the Initial Term or any
Successive Term, either party hereto notifies the other in writing of its/his
intention not to continue this Agreement for the next Successive Term.

Secton 9. Survival of Obligations. The obligations of the Executive as set forth
in Sections 10 through 18 below shall survive the term of this Agreement and the
termination of the Executive’s employment hereunder regardless of the reason(s)
therefor.

Secton 10. Non-Competition and Conflicting Employment.

(a) During the term of this Agreement, the Executive shall not, directly or
indirectly, either as an executive, employer, employee, consultant, agent,
principal, partner, corporate officer, director, shareholder, member, investor
or in any other

 

10



--------------------------------------------------------------------------------

individual or representative capacity, engage or participate in any business or
business related activity of any kind that is in competition in any manner
whatever with the business of the Company Group (as defined below) or any
business activity related to the business in which the Company Group is now
involved or becomes involved during the Executive’s employment, except that
nothing herein shall limit the Executive’s right, directly or indirectly, to own
up to 5% of the shares of any corporation whose securities are listed on a
national securities exchange or registered under the Securities Exchange Act of
1934, as amended. For these purposes, the current business of the Company is
biotechnology drug development and related business. The Executive also agrees
that, during his employment with the Company, he will not engage in any other
activities that conflict with his obligations to the Company.

(b) As a material inducement to the Company to continue the employment of the
Executive, and in order to protect the Company’s Confidential Information (as
defined below) and good will, the Executive agrees that:

(i) For a period of twelve (12) months following termination of the Executive’s
employment with the Company or its affiliates for any reason, the Executive will
not directly or indirectly solicit or divert or accept business relating in any
manner to Competing Products or to products, processes or services of the
Company, from any of the customers or accounts of the Company Group with which
the Executive had any contact as a result of the Executive’s employment with the
Company; and

(ii) For a period of six (6) months after termination of the Executive’s
employment with the Company or its affiliates for any reason, the Executive will
not (A) render services directly or indirectly, as an executive, employee,
agent, consultant or otherwise, to any Competing Organization in connection with
research on or the acquisition, development, production, distribution, marketing
or providing of any Competing Product, or (B) own any interest in any Competing
Organization, except that nothing herein shall limit the Executive’s right,
directly or indirectly, to own up to 5% of the shares of any corporation whose
securities are listed on a national securities exchange or registered under the
Securities Exchange Act of 1934, as amended.

(c) For purposes of this Agreement:

(i) “Competing Products” means any product or drug of any person or organization
other than the Company or other member of the Company Group, in existence or
under development which (A) is or may be a treatment or therapy for NASH
(Nonalcoholic Steatohepatitis) or (B) operates or may operate as a galectin
inhibitor in the treatment of disease; and

(ii) “Competing Organization” means any person or organization, including the
Executive, engaged in, or about to become engaged in, research on or the
acquisition, development, production, distribution, marketing or providing of a
Competing Product.

 

11



--------------------------------------------------------------------------------

(d) The parties agree that the Company Group is entitled to protection of its
interests in the areas protected by this Section 10. The parties further agree
that the limitations as to time, geographical area, and scope of activity to be
restrained do not impose a greater restraint upon the Executive than is
necessary to protect the goodwill or other business interest of the Company
Group. The parties further agree that in the event of a violation of this
Section 10, that the Company shall be entitled to the recovery of damages from
the Executive and injunctive relief against the Executive for the breach or
violation or continued breach or violation of this Covenant. The Executive
agrees that if a court of competent jurisdiction determines that the length of
time or any other restriction, or portion thereof, set forth in this Section 10
is overly restrictive and unenforceable, the court may reduce or modify such
restrictions to those which it deems reasonable and enforceable under the
circumstances, and as so reduced or modified, the parties hereto agree that the
restrictions of this Section 10 shall remain in full force and effect. The
Executive further agrees that if a court of competent jurisdiction determines
that any provision of this Section 10 is invalid or against public policy, the
remaining provisions of this Section 10 and the remainder of this Agreement
shall not be affected thereby, and shall remain in full force and effect.

(e) For the avoidance of doubt, the parties agree that, in the event that after
his termination from employment with the Company the Executive continues to
perform services for Sciences, he will not be considered to have violated any
provision of this Section 10.

Secton 11. Confidentiality.

(a) The Executive recognizes and acknowledges that he will have access to
certain information of members of the Company Group and that such information is
confidential and constitutes valuable, special and unique property of such
members of the Company Group. The parties agree that the Company has a
legitimate interest in protecting the Confidential Information, as defined
below. The parties agree that the Company is entitled to protection of its
interests in the Confidential Information. The Executive shall not at any time,
either during his employment and for two years after the termination of his
employment with the Company for any reason, or indefinitely to the extent the
Confidential Information constitutes a trade secret under applicable law,
disclose to others, use, copy or permit to be copied, except in pursuance of his
duties for and on behalf of the Company, its successors, assigns or nominees,
any Confidential Information (regardless of whether developed by the Executive)
without the prior written consent of the Company. The Executive acknowledges
that the use or disclosure of the Confidential Information to anyone or any
third party could cause monetary loss and damages to the Company as well as
irreparable harm. The parties further agree that in the event of a violation of
this Section 11, that the Company shall be entitled to a recovery of damages
from the Executive and/or to obtain an injunction against the Executive for the
breach or violation, continued breach, threatened breach or violation of this
Section 11.

(b) As used herein, “Company Group” means the Company, and any entity that
directly or indirectly controls, is controlled by, or is under common control
with, the Company, and for purposes of this definition “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.

 

12



--------------------------------------------------------------------------------

(c) As used herein, the term “Confidential Information” with respect to any
person or entity other than the Company or any other member of the Company
Group, means any secret or confidential information or know-how and shall
include, but shall not be limited to, plans, financial and operating
information, customers, supplier arrangements, contracts, costs, prices, uses,
and applications of products and services, results of investigations, studies or
experiments owned or used by such person, and all apparatus, products,
processes, compositions, samples, formulas, computer programs, computer hardware
designs, computer firmware designs, and servicing, marketing or manufacturing
methods and techniques at any time used, developed, investigated, made or sold
by such person, before or during the term of this Agreement, that are not
readily available to the public or that are maintained as confidential by such
person. The Executive shall maintain in confidence any Confidential Information
of third parties received as a result of his employment with the Company in
accordance with the Company’s obligations to such third parties and the policies
established by the Company.

(d) As used herein, “Confidential Information” with respect to the Company or
any other member of the Company Group means any proprietary information,
technical data, trade secrets, know-how or other business information disclosed
to the Executive by the Company or any other member of the Company Group either
directly or indirectly in writing, orally or by drawings or inspection or
unintended view of parts, equipment, data, documents or the like, including,
without limitation:

(i) Medical and drug research and testing results and information, research and
development techniques, processes, methods, formulas, trade secrets, patents,
patent applications, computer programs, software, electronic codes, mask works,
inventions, machines, improvements, data, formats, projects and research
projects;

(ii) Information about costs, profits, markets, sales, pricing, contracts and
lists of customers, distributors and/or vendors and business, marketing and/or
strategic plans;

(iii) Forecasts, unpublished financial information, budgets, projections, and
customer identities, characteristics and agreements as well as all business
opportunities, conceived, designed, devised, developed, perfected or made by the
Executive whether alone or in conjunction with others, and related in any manner
to the actual or anticipated business of the Company or to actual or anticipated
areas of research and development; and

(iv) personnel files and compensation information.

(e) Notwithstanding the foregoing, Confidential Information does not include any
of the foregoing items which (i) has become publicly known or made generally
available to the public through no wrongful act of the Executive; (ii) has been
disclosed

 

13



--------------------------------------------------------------------------------

to the Executive by a third party having no duty to keep Company matter
confidential; (iii) has been developed by the Executive independently of
employment with the company; (iv) has been disclosed by the Company to a third
party without restriction on disclosure; or (v) has been disclosed with the
Company’s written consent.

(f) The Executive hereby acknowledges and agrees that all Confidential
Information shall at all times remain the property of the Company or other
applicable member of the Company Group. The Executive agrees that the Executive
will not improperly use or disclose any Confidential Information, proprietary
information or trade secrets of any former employer or other person or entity or
entity with which the Executive has an agreement or duty to keep in confidence
information acquired by the Executive and that the Executive will not bring onto
Company premises any unpublished document or proprietary information belonging
to any such employer, person or entity unless consented to in writing by such
employer, person or entity.

(g) The Executive recognizes that the Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. The Executive
agrees to hold all such confidential or proprietary information in the strictest
of confidence and not to disclose it to any person, firm or entity or to use it
except as necessary in carrying out the Executive’s work for the Company
consistent with Company’s agreement with such third party.

(h) The Executive represents and warrants that from the time of the Executive’s
first contact with the Company, the Executive has held in strict confidence all
Confidential Information and has not disclosed any Confidential Information
directly or indirectly to anyone outside the Company, or used, copied, published
or summarized any Confidential Information, except to the extent otherwise
permitted under the terms of this Agreement.

(i) The Executive will not disclose to the Company or use on its behalf any
confidential information belonging to others and the Executive will not bring
onto the premises of the Company any confidential information belonging to any
such party unless consented to in writing by such party.

(j) For the avoidance of doubt, the parties agree that, in the event that after
his termination from employment with the Company the Executive continues to
perform services for Sciences, his disclosure of Confidential Information of
other members of the Company Group to Sciences will be considered a violation of
this Section 11 unless such Confidential Information is already known to
Sciences other than by reason of the Executive’s disclosure thereof in violation
of this Section 11.

Secton 12. Inventions.

(a) Attached hereto as Exhibit A is a list describing all ideas, processes,
trademarks, service marks, inventions, designs, technologies, computer hardware
or software, original works of authorship, formulas, discoveries, patents,
copyrights,

 

14



--------------------------------------------------------------------------------

copyrightable works, products, marketing and business ideas, and all
improvements, know-how, data rights, and claims related to the foregoing,
whether or not patentable, registrable or copyrightable, which were conceived,
developed or created by the Executive prior to the Executive’s employment or
first contact with Company (collectively referred to herein as “Prior
Inventions”), which (i) belong to the Executive, (ii) relate to the Company’s
current or contemplated business, products or research and development, and
(iii) are not assigned to the Company hereunder. If there is no Exhibit A or no
items thereon, the Executive represents that there are no such Prior Inventions.
If in the course of the Executive’s employment with the Company, the Executive
incorporates or embodies into a Company product, service or process a Prior
Invention owned by the Executive or in which the Executive has an interest, the
Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, world-wide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, service
or process.

(b) The Executive agrees that the Executive will promptly make full, written
disclosure to the Company and will hold in trust for the sole right and benefit
of the Company, and the Executive hereby assigns to the Company, or its
designee, all of the Executive’s right, title and interest in and to any and all
ideas, process, trademarks, service marks, inventions, designs, technologies,
computer hardware or software, original works of authorship, formulas,
discoveries, patents, copyrights, copyrightable works, products, marketing and
business ideas, and all improvements, know-how, data, rights and claims related
to the foregoing, whether or not patentable, registrable or copyrightable, which
the Executive may, on or after the Effective Date of this Agreement, solely or
jointly with others conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time the
Executive is in the employ of the Company (collectively referred to herein as
“Intellectual Property Items”); and the Executive further agrees that the
foregoing shall also apply to Intellectual Property Items which relate to the
business of the Company or to the Company’s anticipated business as of the end
of the Executive’s employment and which are conceived, developed or reduced to
practice during a period of one year after the end of such employment. Without
limiting the foregoing, the Executive further acknowledges that all original
works of authorship which are made by the Executive (solely or jointly with
others) within the scope of the Executive’ employment and which are protectable
by copyright are works made for hire as that term is defined in the United
Stated Copyright Act.

(c) The Executive agrees to keep and maintain adequate and current written
records of all Intellectual Property Items made by the Executive (solely or
jointly with others) during the term of the Executive’s employment with the
Company. The records will be in the form of notes, sketches, drawings and any
other format that may be specified by the Company. The records will be available
to, and remain the sole property of, the Company at all times.

Secton 13. Return of Company Property. The Executive agrees that, at any time
upon request of the Company, and, in any event, at the time of leaving the
Company’s employ, the Executive will deliver to the Company (and will not keep
originals or copies in the Executive’s

 

15



--------------------------------------------------------------------------------

possession or deliver them to anyone else) any and all devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings,
blueprints, sketches, material, equipment or other documents or property, or
reproduction of any of the aforementioned items, containing Confidential
Information or otherwise belonging to the Company, its successors, assigns or
any other member of the Company Group, whether prepared by the Executive or
supplied to the Executive by the Company.

Secton 14. Non-Solicitation. The Executive agrees that the Executive shall not,
during the Executive’s employment or other involvement with the Company and for
a period of twelve (12) months immediately following the termination of the
Executive’s employment with the Company, for any reason, whether with or without
Cause, (a) either directly or indirectly solicit or take away, or attempt to
solicit or take away executives of the Company, either for the Executive’s own
business or for any other person or entity and/or (b) either directly or
indirectly recruit, solicit or otherwise induce or influence any investor,
lessor, supplier, customer, agent, representative or any other person which has
a business relationship with the Company to discontinue, reduce or modify such
employment, agency or business relationship with the Company.

Secton 15. Publications. The Executive agrees that the Executive will, in
advance of publication, provide the Company with copies of all writings and
materials which the Executive proposes to publish during the term of the
Executive’s employment and for eighteen (18) months thereafter. The Executive
also agrees that the Executive will, at the Company’s request and sole
discretion, cause to be deleted from such writings and materials any information
the Company believes discloses or will disclose Confidential Information. The
Company’s good faith judgment in these matters will be final. The Executive will
also, at the Company’ request and in its sole discretion, cause to be deleted
any reference whatsoever to the Company from such writings and materials.

Secton 16. Equitable Remedies. The Executive agrees that any damages awarded the
Company for any breach of Sections 10 through 15 of this Agreement by the
Executive would be inadequate. Accordingly, in addition to any damages and other
rights or remedies available to the Company, the Company shall be entitled to
obtain injunctive relief from a court of competent jurisdiction temporarily,
preliminarily and permanently restraining and enjoining any such breach or
threatened breach and to specific performance of any such provision of this
Agreement. In the event that either party commences litigation against the other
under this Agreement the prevailing party in said litigation shall be entitled
to recover from the other all costs and expenses incurred to enforce the terms
of this Agreement and/or recover damages for any breaches thereof, including
without limitation reasonable attorneys’ fees.

Secton 17. Representations and Warranties.

(a) The Executive represents and warrants as follows that: (i) the Executive has
no obligations, legal or otherwise, inconsistent with the terms of this
Agreement or with the Executive’s undertaking a relationship with the Company;
and (ii) the Executive has not entered into, nor will the Executive enter into,
any agreement (whether oral or written) in conflict with this Agreement.

 

16



--------------------------------------------------------------------------------

(b) The Company represents and warrants to the Executive that this Agreement has
been duly authorized by the Board and are the valid and binding obligations of
the Company, enforceable in accordance with their respective terms.

Secton 18. Miscellaneous.

(a) Entire Agreement. This Agreement and the exhibit attached hereto contain the
entire understanding of the parties and supersede all previous contracts,
arrangements or understandings, express or implied, between the Executive and
the Company with respect to the subject matter hereof. Notwithstanding the
foregoing, this Agreement shall amend any option grant agreement between the
Company and the Executive to comply with the terms of Section 7(d) hereof. In
all other respects, such option grant agreements remain outstanding and in full
force an effect. Except as provided herein, this Prior Agreement is hereby
superseded. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement or in the attached
exhibit.

(b) Section Headings. The section headings herein are for the purpose of
convenience only and are not intended to define or limit the contents of any
section.

(c) Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, the remainder of this Agreement
shall be amended to provide the parties with the equivalent of the same rights
and obligations as provided in the original provisions of this Agreement.

(d) No Oral Modification, Waiver Or Discharge. No provisions of this Agreement
may be modified, waived or discharged orally, but only by a waiver, modification
or discharge in writing signed by the Executive and such officer as may be
designated by the Board to execute such a waiver, modification or discharge. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or failure to be in compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the time or at any prior or
subsequent time.

(e) Invalid Provisions. Should any portion of this Agreement be adjudged or held
to be invalid, unenforceable or void, such holding shall not have the effect of
invalidating or voiding the remainder of this Agreement and the parties hereby
agree that the portion so held invalid, unenforceable or void shall, if
possible, be deemed amended or reduced in scope, or otherwise be stricken from
this Agreement to the extent required for the purposes of validity and
enforcement thereof.

(f) Execution In Counterparts. The parties may sign this Agreement in
counterparts, all of which shall be considered one and the same instrument.
Facsimile transmissions, or electronic transmissions in .pdf format, of any
executed original document and/or retransmission of any executed facsimile or
.pdf transmission shall be deemed to be the same as the delivery of an executed
original of this Agreement.

 

17



--------------------------------------------------------------------------------

(g) Governing Law And Performance. This Agreement shall be governed by the laws
of the State of Georgia, without giving effect to its principles on conflicts of
laws.

(h) Successor and Assigns. This Agreement shall be binding on and inure to the
benefit of the successors in interest of the parties, including, in the case of
the Executive, the Executive’s heirs, executors and estate. The Executive may
not assign the Executive’s obligations under this Agreement.

(i) Notices. Any notices or other communications provided for hereunder may be
made by hand, by certified or registered mail, postage prepaid, return receipt
requested, or by nationally recognized express courier services provided that
the same are addressed to the party required to be notified. If the notice is to
the Company, it shall be addressed to the Company’s Chief Operating Officer at
the Company’s headquarters. If the notice is to the Executive, it shall be
addressed to the Executive at his home address as set forth in the records of
the Company. Notice shall be considered accomplished on the date delivered,
three days after being mailed or one day after deposit with the express courier,
as applicable. Notwithstanding the foregoing, in the event the parties adopt a
course of dealing pursuant to which notices are provided electronically (e.g.,
using electronic mail), then such electronic notice shall be considered valid
hereunder.

(j) Attorneys’ Fees. The Company shall promptly reimburse the Executive for any
and all attorneys’ fees he incurs in connection with the negotiation and
execution of this Agreement; provided, however, that the Company shall in no
event be required to pay the Executive more than Five Thousand Dollars ($5,000)
as reimbursement of attorneys’ fees hereunder.

(k) Section 409A. It is intended that all of the severance benefits and other
payments set forth in this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Internal Revenue Code
of 1986, as amended, (the “Code”) provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). For purposes of Code
Section 409A, (i) all references herein to the Executive’s termination of
employment and terms of similar effect shall be deemed to refer to the
Executive’s “separation from service” (as defined in Treasury Regulations
Section 1.409A-1(h)) with the Company, and (ii) the Executive’s right to receive
any installment payments under this Agreement (whether severance payments,
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder shall at
all times be considered a separate and distinct payment. Notwithstanding any
provision to the contrary in this Agreement, if the Company (or, if applicable,
the successor entity thereto) determines that amounts payable pursuant to
Section 7(d) constitute “deferred compensation” under Code Section 409A and the
Executive is, on the date of the Executive’s separation from service, a
“specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A(a)(2)(B)(i) of the Code (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of
adverse personal tax consequences under Code Section 409A, the timing of the
payments required pursuant to Section 7(d) shall be delayed until the earliest
of: (A) the first day of

 

18



--------------------------------------------------------------------------------

the seventh (7th) month after the Executive’s separation from service date,
(B) the date of the Executive’s death, or (C) such earlier date as permitted
under Code Section 409A without the imposition of adverse taxation. Upon the
first business day following the expiration of such applicable period set forth
in Section 409A(a)(2)(B)(i) of the Code, all payments or benefits deferred
pursuant to this Section 18(k) shall be paid in a lump sum or provided in full
by the Company (or the successor entity thereto, as applicable), and any
remaining payments due shall be paid as otherwise provided herein. No interest
shall be due on any amounts so deferred. The payments and benefits described in
this Agreement are intended to qualify for an exemption from application of Code
Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Code Section 409A, and any ambiguities
herein shall be interpreted accordingly.

(l) Section 280G. If any payments or rights accruing to the Executive from the
Company (the “Total Payments”), would constitute a “parachute payment” (as
defined in Code Section 280G, and the regulations thereunder), then the Total
Payments shall be reduced to the largest amount or greatest right that will
result in no portion of the Total Payments being subject to an excise tax under
Code Section 4999. The determination of whether any reduction in the Total
Payments is to apply shall be made by the Company in good faith after
consultation with the Executive, and such determination shall be conclusive and
binding on the Executive. The Executive shall cooperate in good faith with the
Company in making such determination and providing the necessary information for
this purpose. The foregoing provisions of this Section 18(l) shall apply only
if, after reduction for any applicable excise tax imposed by Code Section 4999
and any federal income tax imposed by the Code, the Total Payments accruing to
the Executive would be less than the amount of the Total Payments as reduced
under the foregoing provisions of this Section 18(l) and after reduction for
only federal income taxes. To the extent reduction of any payments and benefits
is required by this Section 18(l) such that no portion of the Total Payments
will be subject to the excise tax imposed by Code Section 4999, the Total
Payments shall be reduced in the following order: (i) severance benefits (with
the last payments being reduced first); (ii) any transaction bonus that is or
becomes payable to the Executive; (iii) equity-based payments or benefits that
are due to the Executive (with those that would otherwise last become vested
being reduced first), and (iv) all other payments or benefits due and owing to
the Executive (with those that would otherwise be due last being reduced first).
For the avoidance of doubt, inclusion of any type of payment or benefit in the
preceding sentence is intended to ensure an orderly reduction should such a
reduction become necessary, and is not intended to imply that the Executive has
an entitlement to any such payment or benefit.

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
under seal as of the date and year first above written.

 

Company:       Executive: GALECTIN THERAPEUTICS INC.       By:   

/s/ Marc Rubin, M.D.

     

/s/ Peter G. Traber, M.D.

Name:    Marc Rubin, M.D.       Peter G. Traber, M.D. Title:    Chairman of the
Board      

 

20



--------------------------------------------------------------------------------

Exhibit A

Lists of Prior Inventions and

Original Works of Authorship

None.

 

21